DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-5 are pending and under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, step (c ), it is not clear the metes and bounds of the “low pH”. Please clarify. 

With regard to claim 5, line 1, the “wherein the at least one stress biomarker” lacks antecedent basis. 

With regard to claim 5, the recitation of the “at least one stress biomarker” is not consistent with the choice of (a)-(e ) because each choice has more than one biomarker plus “combination thereof”.  Please clarify. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9176149. This is a statutory double patenting rejection.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9176149. Although the claims at issue are not identical, they are not patentably distinct from each other because some of the biomarkers, e.g. caspase 8, retaine GABA transporter, p53, heat shock protein 60, 70 and 90, are overlapped in the current application and issued patent. 

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10705097. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent recites incubating the saliva samples in low pH 3.0 and low temperature, i.e. 37C to retrieve antigens. Moreover, similar biomarkers, e.g. EGFP, ATHL, p53, heat shock protein 60, 70 and 90, are overlapped in the current application and issued patent. 

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the instant method of processing a salivary cell for biomarker analysis.  Particularly, the unmasking or retrieving of antigen by incubating the slides having antigens thereon with low pH citrate buffer at low temperature 37 0C is novel.  The conventional method in this field primarily uses microwave (greater than 100 0C) (Shi et al. J. Histochem & Cytochem. 1995 Vol. 43, page 193-201; Abstract)(cited in the parent case) or higher temperature, i.e. 80-100 0C (Chin et al.  J. Clin. Pathology 2003 Vol. 56, page 275-279; Abstract and Key et al. WO 2009085574; Abstract) (cited in the parent case)  for extracting antigens from the slide for subsequent analysis.  With respect to citrate buffer, although this buffer has been known and widely used, however this buffer is always accompanying with higher temperature, such as shown in Nagi “Immunohistochemical detection of X-linked inhibitor of apoptosis in head and neck squamous cell carcinoma” (Annals of Diagnostic Pathology 2007 11: 402-406) where Nagi used microwave for heating citrate buffer for antigen retrieval (See Materials and Methods), also Wang “p63 in Pulnonary epithelium , pulmonary squamous neoplasms, and other pulmonary tumors” (Human Pathology 2002 33:921-926) where Wang heating the citrate buffer at 100C for antigen retrieval (See Materials and Methods), and a similar heating step at about 100C for citrate buffer was also conducted by Thodou “Galectin-3 as a marker distinguishing functioning from silent corticotroph adenomas” (Hormones (Athens, Greece), (2007  Vol. 6, No. 3, pp. 227-232). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        1